Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Request for Continued Examination filed on March 15, 2021 has been accepted and entered.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 3-6, 14, 16-19, 21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 1, 2, 3, 4, 5, 14, 15, 16, 17, 1, respectively,  of U.S. Patent No. 10,800,315 (‘315). Although the claims at issue are not identical, they are not patentably distinct from each other because they disclose the same system.
Claims 8-13 and 22 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 1, 1, 1, 1, 11, 12, 13 and 1, respectively, of U.S. Patent No. 10,800,315 (‘315)in view of US Patent 10,031,148 (Szudajski). 
Regarding claims 8-9, claim 1 discloses the limitation set forth in claim 7 are disclosed in claim 1 US Patent ‘315, but does not disclose an imaging assembly, wherein the first imaging assembly is configured to produce an image of core samples received within the sample analysis area. 
Szudajski discloses that the XRF detection subassembly comprises a first imaging assembly (element 20 is a detector that produces and image of the core, see figure 6), wherein the first imaging assembly is configured to produce an image of core samples received within the sample analysis area (see figure 6), and a processor to selectively activate the first imaging assembly to produce an image of 
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention to have modified the invention of ‘315 with the invention of Szudajski in order to yield more information about the formation from where the core sample was extracted than would be available without the step of correlating with the other known data (see column 7, lines 45-52 of Szudajski).
Regarding claims 10-13, see claims 1, 1, 1, 1, 11, 12 and 13, respectively, of ‘315.
Regarding claim 22, ‘315 discloses the limitations set forth in claim 21, but does not disclose that the sample container is a core tray. Szudajski teaches a sample container that is a core tray (see element 30 which is a container or tray for core element 24).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention have modified the invention as disclosed by ‘315 with the core tray disclosed by Szudajski as it would stabilize the core sample during imaging and thus, reduce image distortions.
Claim 23 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 of U.S. Patent No. 10,800,315 (‘315) in view of US 7,796,726 (Gendreau).
Regarding claim 23, ‘315 discloses the limitations set forth in claim 1, but does not disclose the other claimed elements.
Gendreau discloses a conventional XRF system (Figure 2B) including a housing (element 101) that is configured to receive at least a portion of the x-ray source and at least a portion of the XRF sensor (element 101 houses x-ray source element 110 and element 120 is and XRF sensor), wherein the housing defines an aperture (element 140) that is configured to allow therethrough (a) x-rays from the x-ray source and (b) reflected x-rays from the core or rock sample (element 140 allows x-rays from source element 110 and also allow reflected x-rays to pass).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention as disclosed by ‘315 with the invention as disclosed by Gendreau as it would merely result in a simple substitution of one known element (generic housing of ‘315) for another element (housing of Gendreau) to yield predictable results.
Claim 26 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 of U.S. Patent No. 10,800,315 (‘315) in view of US 2018/0188225 (Viscarra Rossel).
Regarding claim 26, ‘315 discloses the limitations set forth in claim 1, but does not discloses that the XRF sensor comprises a silicon drift detector. Viscarra Rossel discloses a conventional XRF system including a silicon drift detector (see paragraph [0152]). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the detector of ‘315 with the silicon drift detector of Viscarra Rossel as it would merely result in a simple substitution of one known element (generic detector of ‘315) for another (silicon drift detector of Viscarra Rossel) to yield predictable results. 
Response to Arguments
Applicant argues that Szudajski and Kingston both do not teach XRF detection (see pages 8 to top of page 9 of the Remarks filed on March 15, 2021). The Examiner agrees that Szudajski and Kingston do not teach XRF detection, however, Dvorkin (cited below) teach applying different x-ray modalities to examine a core sample (see abstract discloses using CT and XRF). Thus, applicant’s arguments are not persuasive.
Applicant further argues that Szudajski and/or Kingston does not teach the claimed actuator (see page 9 of the Remarks filed on March 15, 2021). This argument is persuasive and the previous rejection has been withdrawn.

Allowable Subject Matter
Claim 20 is allowed.
Claims 24, 25 and 27 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 20, none of the prior art of record specifies or makes obvious a method, namely the steps of using an analysis assembly where the analysis assembly comprises a first actuator coupled to the XRF detection subassembly and configured to effect vertical movement of the x-ray source and the XRF sensor; using the first actuator to adjust vertical spacing of the x-ray source and the XRF sensor from the core or rock sample, in combination with the other claimed steps.
Regarding claim 24, none of the prior art of record specifies or makes obvious a system, namely wherein the first actuator is configured to effect movement of the housing to thereby effect vertical movement of the x-ray source and the XRF sensor, wherein the processor is configured to cause the portion of the housing that surrounds the aperture to contact the core or rock sample, in combination with the other claimed elements. 
Regarding claim 27, none of the prior art of record specifies or makes obvious a system, namely wherein the first actuator is a linear actuator that is movable along an axis that is fixedly oriented parallel to a vertical axis, in combination with the other claimed elements.
	The balance of claims are allowable for the above stated reasons.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 2013/0182819 (Dvorkin)- discloses using CT or XRF to analyze a core sample (See abstract)

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Porta can be reached on 571-272-2444.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTINE S. KIM/Primary Examiner, Art Unit 2884